DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (U.S. 2017/0226648), hereinafter Zhao, as evidenced by Nauer et al. (“Spectroscopic and thermoanalytical characterization of standard substances for the identification of reaction products on iron electrodes”, Journal of Thermal Analysis and Calorimetry, 1985).
egarding claim 1, Zhao discloses an oxidation electrode (“catalytic assembly”, which may be an electrode for OER which is an oxidation reaction, see e.g. Paragraph 0133 and Paragraph 0093, lines 1-3), comprising a conductive substrate made of titanium (see e.g. Paragraph 0118); and an oxidation catalyst layer provided on the conductive substrate and made of a composite body containing nickel and iron (“metallic composite” which may be bimetallic NiFe or a trimetallic nickel-cobalt-iron, see e.g. Paragraphs 0113 and 0115), wherein a bonding state of nickel and iron in the composite body is composed of Ni(OH)2 (see e.g. Paragraph 0179, lines 12-15), NiOOH (see e.g. Paragraph 0183, lines 9-11, and Paragraph 0191, lines 20-25), and FeOOH (an Fe—O bond is shown with a Raman spectra peak at 327 cm-1 and the spectra also shows a large peak in the ~700 cm-1 region, see e.g. Fig. 20 and Paragraph 0181, lines 9-11, which indicates the bond being part of FeOOH, as evidenced by Nauer, see e.g. Table 2 and Page 822, lines 3-6, β-FeOOH has a medium peak at 330 cm-1 and a very strong peak at 745 cm-1).
Regarding claim 2, Zhao discloses a content of iron in the composite body being 32.2 mass% (“equal molar” Ni, Co and Fe, see e.g. Paragraph 0191, lines 16-18, which is equivalent to 32.2 mass% Fe based on the molar masses of Ni, Co and Fe).
Regarding claim 3, Zhao discloses a Raman spectrum of the oxidation catalyst layer provided on the substrate measured by Raman spectroscopic analysis (see e.g. Fig. 20, Paragraph 0181, lines 1-2) having first peaks of 210 and 327 cm-1 (see e.g. Paragraph 0181, lines 9-11), second peaks of 453 and 534 cm-1 (see e.g. Paragraph 0181, lines 4-5), and a third peak of 683 cm-1 (see e.g. Paragraph 0181, lines 7-8).
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Zhao discloses the electrode being an oxidation electrode that oxidizes water to produce oxygen (“OER”, see e.g. Paragraph 0133). Therefore, the electrode of Zhao would be capable of use to oxidize water in an electrochemical device that reduces carbon dioxide to produce a carbon compound on a different electrode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (U.S. 2015/0354070), hereinafter Zhai, in view of Zhao, as evidenced by Nauer.
Regarding claim 1, Zhai teaches an oxidation electrode (see e.g. Fig. 2, anode 14 which oxidizes water; Paragraph 0077, lines 11-12), comprising a conductive substrate made of titanium (see e.g. Paragraph 0011, lines 12-13); and an oxidation catalyst layer provided on the conductive substrate (“mixed metal oxide catalyst”, see e.g. Paragraph 0011, lines 3-4). 
Zhai does not teach the oxidation catalyst layer being made of a composite body containing nickel and iron, wherein a bonding state of nickel and iron in the composite 2, NiOOH, and FeOOH, instead teaching the catalyst being made of tantalum oxide and iridium oxide (see e.g. Paragraph 0011, lines 13-15).
Zhao teaches an oxidation electrode comprising an oxidation catalyst layer provided on a conductive substrate (“catalytic assembly”, which may be an electrode for OER which is an oxidation reaction, see e.g. Paragraph 0133 and Paragraph 0093, lines 1-3), the catalyst layer being made of a composite body containing nickel and iron (“metallic composite” which may be bimetallic NiFe or a trimetallic nickel-cobalt-iron, see e.g. Paragraphs 0113 and 0115), wherein a bonding state of nickel and iron in the composite body is composed of Ni(OH)2 (see e.g. Paragraph 0179, lines 12-15), NiOOH (see e.g. Paragraph 0183, lines 9-11, and Paragraph 0191, lines 20-25), and FeOOH (an Fe—O bond is shown with a Raman spectra peak at 327 cm-1 and the spectra also shows a large peak in the ~700 cm-1 region, see e.g. Fig. 20 and Paragraph 0181, lines 9-11, which indicates the bond being part of FeOOH, as evidenced by Nauer, see e.g. Table 2 and Page 822, lines 3-6, β-FeOOH has a medium peak at 330 cm-1 and a very strong peak at 745 cm-1).The nickel and iron composite catalyst provides comparable electrochemical performance and significantly lowered costs compared to precious metal catalysts such as iridium (see e.g. Paragraph 0003, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst taught by Zhai to comprise the nickel and iron containing composite catalyst taught by Zhao in order to significantly reduce the cost of the catalyst while maintaining comparable performance.
Regarding claim 5, Zhai in view of Zhao teaches an electrochemical device (see e.g. Zhai Fig. 7, electrochemical reactor 350), comprising a reduction electrode 2 gas 30 flows; Paragraph 0087, lines 20-24) to reduce the carbon dioxide and thus produce a carbon compound (CO2 is reduced to formate or formic acid, see e.g. Zhai Paragraph 0088, lines 14-19); the oxidation electrode according to claim 1 (see e.g. Zhai Fig. 7, anode 14 with the catalyst of Zhao as stated above) arranged in contact with an electrolytic solution containing water to oxidize the water and thus produce oxygen (see e.g. Zhai Fig. 7, anolyte 24 which contains water; Paragraph 0077, lines 11-12); and a power supply to pass an electric current between the oxidation electrode and the reduction electrode (see e.g. Zhai Fig. 7, DC voltage source 38; Paragraph 0075, lines 13-15). 
Regarding claim 7, Zhai in view of Zhao teaches an electrolytic solution tank (see e.g. Zhai Fig. 7, container 12a; Paragraph 0087, lines 1-3) including a first accommodation part for accommodating a first electrolytic solution containing the carbon dioxide (see e.g. Zhai Fig. 7, catholyte compartment 20 with catholyte 25 which receives CO2 gas 30 through the cathode; Paragraph 0087, lines 5-8 and 20-24), and a second accommodation part for accommodating a second electrolytic solution containing the water (see e.g. Zhai Fig. 7, anolyte compartment 18 with anolyte 24 which contains water; Paragraph 0087, lines 3-5, and Paragraph 0077, lines 11-12), wherein the reduction electrode is arranged in the first accommodation part (see e.g. Zhai Fig. 7, cathode 16a on the left of the catholyte compartment 20), and the oxidation electrode is arranged in the second accommodation part (see e.g. Zhai Fig. 7, anode 14 on the right of the anolyte compartment 18).

Regarding claim 9, Zhai in view of Zhao teaches a first solution flow path to pass a first electrolytic solution so that the first electrolytic solution is in contact with the reduction electrode (see e.g. Zhai Fig. 7, path adjacent to cathode 16a comprising catholyte feed 34 and catholyte withdrawal 42; Paragraph 0087, lines 16-18); a gas flow path to pass gas containing carbon dioxide so that the carbon dioxide is in contact with the reduction electrode (see e.g. Zhai Fig. 7, path from CO2 gas feed 32 into gas compartment 30, through the cathode 16a and out catholyte withdrawal 42; Paragraph 0087, lines 17-24); and a second solution flow path to pass a second electrolytic solution containing water so that the second electrolytic solution is in contact with the oxidation electrode (see e.g. Zhai Fig. 7, path adjacent to anode 14 comprising anolyte feed 36 and anolyte withdrawal 44; Paragraph 0087, lines 13-16). 
Regarding claim 10, Zhai in view of Zhao teaches the first electrolytic solution containing carbon dioxide (see e.g. Zhai Paragraph 0087, lines 5-8 and 20-24) and hydrogen carbonate ions (potassium bicarbonate, see e.g. Zhai Paragraph 0026, which dissociates to potassium and bicarbonate, i.e. hydrogen carbonate ions).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Zhao, as applied to claim 5 above, and further in view of Kitagawa et al. (U.S. 2016/0372271), hereinafter Kitagawa.

Kitagawa teaches an electrochemical reaction device comprising a first solution in which water is oxidized to produce oxygen and a second solution in which carbon dioxide is reduced to form carbon monoxide (see e.g. Fig. 8, photo-electrochemical reaction device 21 containing first and second electrolytic solutions 23A and 23B; Paragraph 0054, lines 5-12, and Paragraph 0056, lines 1-4), wherein the first solution may include hydrogen carbonate ions to promote oxidation of the water (see e.g. Paragraph 0056, lines 4-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic solution taught by Zhai in view of Zhao to contain hydrogen carbonate ions as taught by Kitagawa in order to promote the oxidation reaction of water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795